Citation Nr: 9912318	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  93-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to a compensable evaluation for recurrent 
conjunctivitis with a history of herpes simplex.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1991.

This appeal arises from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for a bilateral hand disorder, and 
granted service connection for recurrent conjunctivitis with 
a history of herpes simplex and assigned a noncompensable 
evaluation.  The claim was previously before the Board in 
September 1996, at which time it was remanded to the 
Muskogee, Oklahoma, RO for additional development.  The RO 
has completed the requested development, and the case has 
been returned to the Board for further appellate review.

In a statement received by the RO in December 1998 the 
veteran referred to wrist pain he experienced in the late 
1980's.  It is not clear whether the veteran's statement 
should be construed as a claim for service connection for a 
wrist disorder.  In any event, this matter is not currently 
before the Board because it has not been prepared or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for clarification and any other 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran currently suffers from bilateral arthralgias 
of the metacarpal phalangeal joints and bilateral 
tenosynovitis of the hands which have a nexus or relationship 
to service.

3.  The veteran's recurrent conjunctivitis with a history of 
herpes simplex is not shown to be active or productive of 
residual symptomatology.

CONCLUSIONS OF LAW

1.  Bilateral arthralgias of the metacarpal phalangeal joints 
and bilateral tenosynovitis of the hands were incurred during 
active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998)

2.  The criteria for a compensable evaluation for recurrent 
conjunctivitis with a history of herpes simplex have not been 
meet.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.1-4.14, 4.84a, Diagnostic Code 6018 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran has claimed entitlement to service connection for 
a bilateral hand disorder.  As a preliminary matter, the 
Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service medical records show that no hand problems at the 
time the veteran entered active duty.  He had several 
injuries to the hands and fingers, including a jammed left 
thumb, treated in March and April 1982, a contusion of he 
right hand in June 1983, and a laceration of the left thumb 
in August 1985, but these appear to have resolved following 
treatment.  No notation of hand or finger complaints appears 
after August 1985, and none of the veteran's in-service 
medical examinations or medical history reports discuss any 
hand pain.  The veteran was medically discharged from the 
Marine Corps in July 1991 as the result of a disabling 
bilateral knee condition.

The veteran filed his claim for VA disability compensation in 
July 1991.  That application refers to joint cracking, pain, 
stiffness, popping and arthritis, but does not specifically 
mention the hands or fingers.  The veteran's first post-
service medical examination was performed at the VA Medical 
Center (VAMC) in Houston, Texas, in February 1992, and at 
that time, the veteran did report "frequent pain and 
swelling in the small joints of both hands . . . associated 
with loud popping."  The examiner noted that he 
"demonstrated this in my office and I can confirm that it is 
a very loud popping."  In June 1992, the veteran received an 
orthopedic examination at the VAMC in Winston-Salem, North 
Carolina, where he again complained of pain and popping in 
the joints of the hands and fingers, "most bothersome . . . 
on awakening in the morning."  He advised the examiner that 
he had been diagnosed as having arthritis.  The examiner 
found no deformity or evidence of bony enlargement, and no 
impairment of strength, motion or of the neurovascular 
system.  There was no X-ray evidence of arthritis of either 
hand.  The examiner diagnosed bilateral metacarpophalangeal 
(MCP) arthralgias without radiologic or serologic evidence of 
arthritis.  "Arthralgia" is defined as "pain in a joint."  
Hayes v. Brown, 9 Vet App 67, 70 (1996).  In a February 1996 
letter, the veteran reported that his hands and knuckles were 
in constant pain, which affected his ability to work as an 
electrician.

In its September 1996 decision, the Board remanded the 
veteran's claim to the RO to attempt to obtain the report of 
a private medical provider who, the veteran indicated, had 
diagnosed or "suspected" arthritis shortly after his 
release from active duty.  In addition, a further orthopedic 
examination of the hands was directed.  In April 1997, in 
response to the RO's letter requesting information about the 
private treatment he reported in the February 1992 
examination, the veteran signed and returned a release 
authorization for 1995 treatment records from the Barefield 
Chiropractic Clinic in Roanoke Rapids, North Carolina.  The 
RO requested these records, but no response from the clinic 
was received.  In an October 1998 Supplemental Statement of 
the Case, the veteran was advised that no records had been 
received.  In his April 1997 letter, the veteran also 
indicated that he had talked about his hand pain with flight 
surgeons, but "nothing was ever put on paper" because these 
physicians were assigned to his squadron, rather than the 
base clinic at which his service medical records were 
maintained.  

In September 1998, the veteran received an orthopedic 
examination at the VAMC in Oklahoma City, Oklahoma.  He 
reported continuing hand and joint pain, with popping, which 
reportedly began during his Marine Corps service in the late 
1980s.  Upon examination, there was no apparent limitation of 
motion in the hands, and no noticeable deformity, swelling or 
redness.  The veteran reported more pain in the right hand 
than the left often precipitated by shaking hands or grasping 
tools.  Audible crepitation occurred on grasping, which could 
be blocked by placing pressure on the flexor tendon sheaths 
at the distal palm.  X-rays of the hands revealed mild 
degenerative changes of the left first MCP joint and an old, 
healed fracture of the right fifth MCP, and mild degenerative 
changes bilaterally of the distal lateral intercarpal joint.  
Prior to viewing the X-rays, the examiner diagnosed bilateral 
tenosynovitis.  While the examiner noted the absence of "any 
medical documentation of hand symptoms while in the 
service," he reported "no reason to doubt the veracity of 
the claimant," and stated, "I assume that his current hand 
disorder had its onset during his period of active duty while 
in the United States Marine Corps."

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).  To establish 
service connection for a chronic condition, the veteran need 
not present medical evidence of a diagnosis of the chronic 
condition during service or within any applicable presumptive 
period.  "[T]here need only be symptomatology which, in 
retrospect, may be identified as manifestations of the 
chronic condition. . . ."  Cook v. Brown, 4 Vet.App. 231, 
237 (1993).

In this instance, the veteran filed his claim for 
compensation immediately upon leaving active duty.  Although 
the claim itself does not specifically report hand pain, this 
complaint was made at his first VA medical examination, 
approximately seven months following his discharge.  "Loud" 
popping of the joints of the hands was noted at this time.  
The veteran has reported that his hand pain originated during 
service, in the late 1980s, and has continued unabated since 
that time.  Laypersons may not offer medical diagnoses or 
opinions as to the etiology of a condition.  However, this 
does not prevent them from offering competent, probative 
testimony related to their observation of the physical 
manifestations of a condition, particularly where continuity 
of symptomatology is at issue.  See Falzone v. Brown, 8 
Vet.App. 398, 403 (1995).  The evidence against a finding of 
in-service hand pain is the absence of any service medical 
record pertaining to this condition during or after the time 
the pain is reported to have begun.  Finally, the most recent 
VA examiner has found no medical reason do doubt the 
veteran's credibility and, based on his reports, has 
"assumed" that the veteran's currently diagnosed disorders 
originated during his active naval service.

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  The evidence regarding 
whether or not the veteran suffered from hand pain during his 
active service appears to be in such approximate balance, and 
other medical evidence of record clearly demonstrates that 
his reported symptoms have been continuous at least since his 
first VA examination in February 1992.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
his bilateral hand disorder diagnosed as bilateral 
arthralgias of the metacarpal phalangeal joints and bilateral 
tenosynovitis of the hands, began during his active service 
and that his symptoms have been continuous since that time.  
Accordingly, service connection for bilateral arthralgias of 
the metacarpal phalangeal joints and bilateral tenosynovitis 
of the hands, is granted.

II. Increased Evaluation

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also 
is satisfied that the record contains all evidence necessary 
for an equitable disposition of this appeal, and that no 
further assistance to the veteran is required.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

By rating decision dated July 1992, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for recurrent conjunctivitis with a history of 
herpes simplex.  In September 1992, he expressed disagreement 
with the noncompensable evaluation.  The Board observes here 
that the Court has recently noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

Conjunctivitis is evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017 and 6018.  Under both Diagnostic Codes 
a noncompensable evaluation is assigned when conjunctivitis 
is healed with no residuals, or an evaluation can be assigned 
based on residuals.  A 10 percent evaluation can be assigned 
under Diagnostic Code 6017 if conjunctivitis is active, with 
objective symptoms, while evaluations can be assigned under 
Diagnostic Code 6018 for chronic trachomatous conjunctivitis 
which is "Active; rate for impairment of visual acuity; 
[with a] minimum rating while there is active pathology" of 
30 percent.

In this case there is no objective medical evidence of active 
conjunctivitis, although the veteran reported that he had two 
or three episodes of herpetic eyelid disease or 
conjunctivitis per year.  In this regard, neither of the VA 
examinations performed in June 1992 or August 1998 showed the 
veteran had active conjunctivitis or referred to any residual 
of previous conjunctivitis.  The pertinent diagnosis 
following the August 1998 VA examination, which was conducted 
pursuant to the Boards remand in this case was: "History of 
herpetic eyelid disease.  There is no residual scarring or 
conjunctivitis at this time from the herpes.  Likewise, there 
is no corneal involvement from the herpes simplex virus at 
this time."

Based on this evidence the Board concludes that the criteria 
for a compensable evaluation have not been met, and the 
initial noncompensable evaluation assigned by the July 1992 
rating decision, as well as the current noncompensable 
evaluation, were appropriate.  Simply put, there is no 
medical evidence either on examination or in treatment 
records of any active eye pathology or residuals associated 
with the veteran's service connected disability.  In reaching 
this decision the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1).  In the instant case, however, there 
has been no assertion or showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impractible the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).



ORDER

Service connection for bilateral arthralgias of the 
metacarpal phalangeal joints and bilateral tenosynovitis of 
the hands is granted.

A compensable evaluation for recurrent conjunctivitis with a 
history of herpes simplex is denied



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

